Since the filing of the original opinion the history of 2 Mason Minn. St. 1927, § 8189, has been brought to our attention. We adopt the construction and the reasons therefor announced in McLaughlin v. Minnesota L.  T. Co. 192 Minn. 203,255 N.W. 839. This does not, however, change the result. We place our affirmance solely on the ground that defendant is an equitable assignee in possession, as stated in the original opinion. Haley v. Boston Belting Co. 140 Mass. 73, is clearly distinguishable on the facts.
Petition denied.